DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, 14-20 of U.S. Patent No. 11,435,951. Although the claims at issue are not identical, they are not patentably distinct from each other because despite the difference in preamble of the claims, each and every limitation of the instant claims are taught as demonstrated on the table below:
Instant Application
US 11,435,951
21
 
1
 

A memory controller that is configured to be able to issue a write command for writing data into a DRAM, comprising:

A memory controller that is formed to be able to issue a first write command for writing data […] into a DRAM […], comprising:

 a storage unit configured to store one or more requests to the DRAM;

a storage unit configured to store a request to the DRAM; 

 a deciding unit configured to decide an issuance order of the one or more requests stored in the storage unit; 

a deciding unit configured to decide an issuance order of a request stored in the storage unit;

and an issuance unit configured to issue a DRAM command based on the issuance order decided by the deciding unit, 

and an issuance unit configured to issue a DRAM command based on the issuance order decided by the deciding unit, 

wherein in a period from the issuance of a preceding DRAM command until a write command targeting the same bank as the preceding DRAM command is issued, if another DRAM command targeting a bank different from the bank targeted by the preceding DRAM command can be issued, the deciding unit decides the issuance order so that the other DRAM command that can be issued is to be issued before the write command.

wherein in a period from the issuance of a preceding DRAM command until a second write command targeting the same bank as the preceding DRAM command is issued, if another DRAM command targeting a bank different from the bank targeted by the preceding DRAM command can be issued, the deciding unit will decide the issuance order so that the other DRAM command that can be issued will be issued before the second write command.
22
The controller according to claim 21, wherein the period is set to be longer than a minimum issuance interval of a DRAM command defined by a DRAM specification.
5
The controller according to claim 1, wherein the period is set to be longer than a minimum issuance interval of a DRAM command defined by a DRAM specification.
 
23
The controller according to claim 21, wherein the period is set to be N times (N is a natural number not less than 2) of the minimum issuance interval.
6
The controller according to claim 5, wherein the period is set to be N times (N is a natural number not less than 2) of the minimum issuance interval.
 
24
The controller according to claim 21, wherein the deciding unit further decides the issuance order based on whether the type of a DRAM command corresponding to a decision target request matches the type of a DRAM command which has been issued immediately before.
7
The controller according to claim 1, wherein the deciding unit further decides the issuance order based on whether the type of a DRAM command corresponding to a decision target request and the type of a DRAM command which has been issued immediately before match.
 
25
The controller according to claim 21, wherein the deciding unit further decides the issuance order based on whether a bank which is the target of a decision target request is undergoing a per-bank refresh operation.
8
The controller according to claim 1, wherein the deciding unit further decides the issuance order based on whether a bank which is the target of a decision target request is undergoing a per-bank refresh operation.
 
26
The controller according to claim 21, wherein the deciding unit further decides the issuance order based on whether a page which is the target of a decision target request is open.
9
The controller according to claim 1, wherein the deciding unit further decides the issuance order based on whether a page which is the target of a decision target request is open.
 
27
The controller according to claim 21, further comprising: a determination unit configured to determine whether a write request to the DRAM requires the write command.
10
 The controller according to claim 1, further comprising: a determination unit configured to determine whether a write request to the DRAM requires the second write command.
28
The controller according to claim 21, wherein the storage unit includes a plurality of entries, each of which corresponds to a request, and the storage unit is configured to be able to read out a request from an arbitrary entry.
14
 The controller according to claim 1, wherein the storage unit includes a plurality of entries, each of which is formed to store a request, and the storage unit is formed to be able to read out a request from an arbitrary entry.




29
The controller according to claim 21, wherein the deciding unit decides the issuance order based further on a priority order of the request.
15
 The controller according to claim 1, wherein the deciding unit decides the issuance order based further on a priority order of the request.




30
The controller according to claim 21, further comprising: a management unit configured to manage a state of the DRAM, wherein the deciding unit decides the issuance order of a request by referring to the state of the DRAM managed by the management unit.
16
 The controller according to claim 1, further comprising: a management unit configured to manage a state of the DRAM, wherein the deciding unit decides the issuance order of a request by referring to the state of the DRAM managed by the management unit.




31
The controller according to claim 30, wherein the management unit manages a refresh operation state of the DRAM.
17
 The controller according to claim 16, wherein the management unit manages a refresh operation state of the DRAM.




32
The controller according to claim 31, wherein the management unit manages an open state of a page of each bank of the DRAM.
18
The controller according to claim 16, wherein the management unit manages an open state of a page of each bank of the DRAM.




33
 
20
 

A memory control method executed by a memory controller that is configured to be able to issue a write command for writing data of into a DRAM and the memory controller including a storage unit configured to store one or more requests to the DRAM, the method comprising:

A memory control method executed by a memory controller that is formed to be able to issue a first write command for writing data […] into a DRAM […],  the memory controller including a storage unit configured to store one or more requests to the DRAM, the method comprising:





deciding an issuance order of the one or more requests stored in the storage unit; 

deciding an issuance order of the one or more requests stored in the storage unit;

and issuing a DRAM command based on the decided issuance order, 

 and issuing a DRAM command based on the decided issuance order,

wherein in a period from the issuance of a preceding DRAM command until a write command targeting the same bank as the preceding DRAM command is issued, if another DRAM command targeting a bank different from the bank targeted by the preceding DRAM command can be issued, the deciding comprises deciding the issuance order so that the other DRAM command that can be issued is to be issued before the write command.

wherein in a period from the issuance of a preceding DRAM command until a second write command targeting the same bank as the preceding DRAM command is issued, if another DRAM command targeting a bank different from the bank targeted by the preceding DRAM command can be issued, the deciding comprises deciding the issuance order so that the other DRAM command that can be issued is to be issued before the second write command.



Reasons for Not Applying Prior Art
	As demonstrated on the table above, Claims 21-33 present the subject matter claimed in parent US Patent 11,435,951, to which the instant application claims priority.  As such, no prior art is applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E BAUGHMAN whose telephone number is (571)270-0666. The examiner can normally be reached Mon and Wed-Fri 10-6 EST; Tues 1-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/William E. Baughman/Primary Examiner, Art Unit 2138